American Fidelity Assurance Company and American Fidelity Separate Account A (File no. 811-01764) hereby incorporate by reference the annual report for the underlying fund named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: American Fidelity Dual Strategy Fund, Inc.® File #: 811-08873 CIK # Accession #: 0001061128-11-000004 Date of Filing: 02/25/11 This annual report is for the period ended December 31, 2010 and has been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed to Patricia H. Rigler at (405) 523-5483.
